      Case 2:20-cr-00347-NR Document 161 Filed 11/23/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,        )
                                 )
          v.                     )           Criminal Case No.: 20-347
                                 )
JAMES VANCE,                     )
                                 )
                 Defendant.      )
                                 )
                                 )

                                             DEFENDANT’S MOTION TO VACATE
                                             ORDER STAYING RELEASE FROM
                                             DETENTION



                                             Filed on behalf of Defendant:
                                             James Vance




                                             William J. Theisen, Esquire
                                             Pa. I.D. #328013
                                             Worgul, Sarna & Ness, LLC
                                             429 Fourth Ave, Suite 1700
                                             Pittsburgh, PA 15219
                                             (412) 862-0347 - office
                                             (412) 402-5000 - fax

                                             Samir Sarna, Esquire
                                             Pa. I.D. #310372
                                             Worgul, Sarna & Ness, LLC
                                             429 Fourth Ave, Suite 1700
                                             Pittsburgh, PA 15219
                                             (412) 862-0347 - office
                                             (412) 402-5000 - fax
            Case 2:20-cr-00347-NR Document 161 Filed 11/23/20 Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )              Criminal Case No.: 20-347
                                             )
JAMES VANCE                                  )
                                             )
                      Defendant.             )
                                             )
                                             )

     DEFENDANT’S MOTION TO VACATE ORDER STAYING RELEASE FROM
                            DETENTION


       AND NOW, comes Defendant, James Vance (“Mr. Vance”), by and through his attorneys

William J. Theisen, Esq., Samir Sarna, Esq., and the law firm of Worgul, Sarna & Ness, Criminal

Defense Attorneys, LLC, and files the within Motion to Vacate Order Staying Release from

Detention, and in support avers the following:

       1.      On or about November 19, 2020, Mr. Vance was arrested in Newark, New Jersey,

               as a result of an Indictment returned by a Grand Jury empaneled in the Western

               District of Pennsylvania, at the above-captioned criminal docket.

       2.      Subsequently, U.S. Magistrate Judge Joseph A. Dickson, sitting in the District of

               New Jersey, following a detention hearing, ordered that Mr. Vance be released on

               $100,000 unsecured bond, with conditions including home detention and location

               monitoring.

       3.      On November 20, 2020, the Government filed an Emergency Motion for a Stay and

               Revocation of Release Order pursuant to 18 U.S.C. § 3145(a), seeking a stay or
     Case 2:20-cr-00347-NR Document 161 Filed 11/23/20 Page 3 of 6




        revocation of Judge Dickson’s order releasing Mr. Vance prior to trial. (ECF Doc.

        No. 149).

4.      Subsequently, this Honorable Court granted the motion, and Mr. Vance is ordered

        to be placed into the custody of the United States Marshals Service and transported

        to this District for further proceedings. (ECF Doc. No. 150).

5.      Mr. Vance submits that, notwithstanding the rebuttable presumption in favor of

        detention in certain circumstances where the court has considered, and found,

        probable cause that the defendant committed an offense with prescribed maximum

        terms of confinement, it is well-settled that defendants in criminal cases in the

        United States are presumed innocent until their guilt has been proven beyond a

        reasonable doubt. Taylor v. Kentucky, 436 U.S. 478, 483, (1978), (quoting Coffin

        v. U.S. 156 U.S. 432, 453 (1895) (“The principle that there is a presumption

        of innocence in favor of the accused is the undoubted law, axiomatic and

        elementary, and its enforcement lies at the foundation of the administration of our

        criminal law”).

6.      The Government references a case, seemingly suggesting that it is materially

        similar to the instant case, in which “several defendants” who were charged in the

        Western District of Pennsylvania nonetheless had detention hearings in out-of-state

        districts, due to the locations of their arrest and subsequent detention.

7.      The Government further cites six (6) individual defendants in that case who

        apparently had their out-of-state orders of release, as granted by the Magistrate

        Judges, stayed by the District Judge.
              Case 2:20-cr-00347-NR Document 161 Filed 11/23/20 Page 4 of 6




         8.       The Government’s reference to a single criminal case in which the extraordinary

                  request it now seeks was granted for six individuals with unique circumstances

                  wholly separate and distinct from Mr. Vance’s circumstances falls woefully short

                  of demonstrating a routine practice, or establishing any kind of precedent.1

         9.       Stated briefly: Mr. Vance respectfully requests a detention hearing and an

                  opportunity to rebut the Government’s assertions in favor or pre-trial custody, and

                  further requests that he be allowed to live at home under the pretrial conditions

                  already imposed, and continue working prior to such hearing.

         10.      Mr. Vance is gainfully employed by the New York Daily News, based out of Jersey

                  City, New Jersey. A copy of his paystubs is attached for this Honorable Court’s

                  review, and incorporated as Defense Exhibit “A.”

         11.      Furthermore, a copy of Mr. Vance’s work schedule is attached and incorporated as

                  Defense Exhibit “B.”

         12.      Following Judge Dickson’s order releasing Mr. Vance from custody prior to trial,

                  with a condition that Mr. Vance be subject to home detention, Mr. Vance has

                  remained confined at his home, at the following address:

                           495 Parsonage Road
                           Edison, NJ 08837.

         13.      A copy of two utility bills – a bill from PSE&G and a bill from Optimum – are

                  attached and incorporated as Defense Exhibits “C” and “D”, respectively.




1
  The undersigned counsel reserves an opportunity to further review the circumstances of the case referenced by the
Government in its motion. Should this Honorable Court grant the instant request to vacate its prior order staying Mr.
Vance’s release and instead schedule a hearing on this matter, undersigned counsel is confident that examples of
facts that distinguish those cases from Mr. Vance’s case will be presented to sufficiently differentiate these cases in
favor of Mr. Vance’s continued release, notwithstanding whatever details may have justified such detention in that
case.
         Case 2:20-cr-00347-NR Document 161 Filed 11/23/20 Page 5 of 6




       14.    If released, Mr. Vance would be present at any and all hearings ordered by this

              Honorable Court.

       15.    Upon notice of these charges, Mr. Vance immediately retained the undersigned

              counsel in an effort to immediately address these accusations as expeditiously as

              possible.

       16.    Mr. Vance will readily and voluntarily relinquish his passport immediately upon

              request of this Honorable Court, to further demonstrate he is not a flight risk.

       17.    Additionally, Mr. Vance has asthma, a pre-existing medical condition. Amidst a

              global pandemic, it would put Mr. Vance’s life at risk to detain him. A letter from

              Mr. Vance’s healthcare provide, the Institute of Advanced Medicine, is attached as

              Defense Exhibit “E.”



       WHEREFORE, it is respectfully requested that this Court grant Defendant’s Motion to

Vacate Order Staying Release from Detention.



                                                            Respectfully submitted,


                                                            /s/ William J. Theisen________
                                                            William J. Theisen, Esquire


                                                            /s/ Samir Sarna      ________
                                                            Samir Sarna, Esquire
         Case 2:20-cr-00347-NR Document 161 Filed 11/23/20 Page 6 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                  )
                                           )
             v.                            )               Criminal Case No.: 20-347
                                           )
JAMES VANCE                                )
                                           )
                     Defendant.            )


                              CERTIFICATE OF SERVICE

      I, William J. Theisen, Esquire, hereby certify that the within Defendant’s Motion to Vacate

Order Staying Release from Detention was served via electronic filing on this 23rd day of

November, 2020:


                          The Honorable Judge J. Nicholas Ranjan
                                    U.S. Courthouse
                                    700 Grant Street
                                 Pittsburgh, PA 15219

                                  Mark V. Gurzo, A.U.S.A.
                                      U.S. Courthouse
                                      700 Grant Street
                                         Suite 4000
                                   Pittsburgh, PA 15219


                                                           Respectfully submitted,


                                                           /s/ William J. Theisen ___________
                                                           William J. Theisen, Esquire
                                                           Attorney for Defendant

                                                           /s/ Samir Sarna       ___________
                                                           Samir Sarna, Esquire
                                                           Attorney for Defendant
